Citation Nr: 1144101	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound to muscle group XI of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  Prior to March 15, 2007, the Veteran's residuals of a shell fragment wound to muscle group XI of the right calf was manifested by pain, fatigue, and stiffness with X-ray evidence of a retained foreign body.  At the time of the injury, the wound was debrided with no prolonged infection or hospitalization.  There is no loss of muscle tone or herniation.  An entrance scar was small and not tender or adherent to the underlying tissue.  The Veteran was able to perform the duties of his employment and all daily activities.  

2.  Effective March 15, 2007, the Veteran's residuals of a shell fragment wound to muscle group XI of the right calf manifested by increased pain, fatigue, and stiffness with an abnormal gait and impairment of range of motion of the right ankle.  There is no loss of muscle tone or herniation.  An entrance scar was small and not tender or adherent to the underlying tissue.  The Veteran assumed the duties of a supervisor and reduced the amount of extended walking and operation of vehicles.  


CONCLUSIONS OF LAW

1.  Prior to March 15, 2007, the criteria for a rating in excess of 10 percent for residuals of a shell fragment wound to muscle group XI of the right leg were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2011). 

2.  Effective March 15, 2007, the criteria for a rating of 20 percent, but not higher, for residuals of a shell fragment wound to muscle group XI of the right leg have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id,   The Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In August 2006, the RO provided a notice that met the requirements.  The notice informed the Veteran that evidence was necessary to show that his disability had become more severe and the effect on his employment.  The notice provided general information on the assignment of a rating and explained the Veteran's and VA's respective responsibility to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army aviation units including service in the Republic of Vietnam from May 1968 to January 1970.  The Veteran was awarded the Purple Heart Medal.  He contends that the residuals of a shell fragment wound to the right lower leg are more severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R.
§ 4.55(a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The applicable regulation provides that under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound of muscle without debridement or infection.  Service medical records will show a superficial wound with brief treatment and return to duty healing with good functional results and no cardinal signs or symptoms of muscle disability.  There will be minimal scaring and no evidence of fascial defect, atrophy, or impaired tonus.  Also, no impairment of function or retained metallic fragments retained will be present.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings will include entrance and (if present) exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a through and through or deep penetrating wound by small high velocity missile or large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  Service department records should show hospitalization for a prolonged period for treatment of wound.  Objective findings will include entrance and (if present) exit scars indicating track of missile through one or more muscle groups along with indications on palpation of exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and through or deep penetrating wound due to high-velocity missile, or large, or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intramuscular binding and scarring.  Objective findings will include ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Injuries to muscle group XI warrant a noncompensable rating if slight, 10 percent if moderate, 20 percent if moderately severe, and 30 percent if severe.  There is no higher schedular rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  The Board concludes that this diagnostic code is most appropriate as it addresses an injury to posterior crural muscles, muscles of the calf, and functions of propulsion and flexion of the knee, toes, and foot which most closely match the Veteran's symptoms.  Moreover, in two examinations, a VA clinician identified specific muscles in group XI as those affected by the shell fragment track and retained foreign body. 

Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimeters.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

In October 2008 the scar regulations were amended effective October 23, 2008, to provide for evaluation of burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  Id.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged.  Id.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board will not consider the 2008 changes.  

Service treatment records showed that the Veteran received a shell fragment wound in the right calf three days before seeking treatment for continued pain, drainage, and slight swelling.  X-rays were obtained and showed a retained metal fragment in the posterior calf but no fractures.  The Veteran's wound was debrided and closed at an evacuation hospital.  A clinician noted that the hospital course was uneventful and that the Veteran returned to full duty.  The wound was again cleaned and dressed in March 1969.  The Veteran was subsequently cleared for flight duty in April and May 1969.   A July 1970 discharge physical examination was silent for any residual abnormalities of the lower leg or scars.  

In April 1971, a VA physician noted the Veteran's report of treatment for the wound included two months in the hospital.  He reported experiencing occasional shooting pain in the lower right leg especially in damp weather.  On examination, the physician noted a one and one-half by one half inch scar on the inner side of the lower right leg that was not adhesive or tender.  There was normal range of motion in all directions with no muscle atrophy.  X-rays showed a retained foreign body in the soft tissues of the leg posteriorly at the junction of the middle and lower thirds.  

In June 1971, the RO granted service connection and a 10 percent rating for a moderate disability. 

The RO received the Veteran's claim for an increased rating in July 2006.   

In September 2006, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report of employment as a school maintenance worker.  The Veteran reported that several fragments had worked their way to the skin surface over the years but that he continued to experience calf stiffness, soreness, and moderate pain especially after prolonged walking.  The Veteran used over-the-counter anti-inflammatory medication and rest to relieve the symptoms.  On examination, the PA noted a small two centimeter scar that was not adherent or tender.  The PA noted no apparent tendon damage, muscle strength of four on a scale of zero to five, and a normal range of motion with sufficient endurance to perform the activities of daily living.  The PA did note that the Veteran experienced pain and fatigability.  X-rays continued to show a small metallic density in the soft tissue of the posterior aspect of the right lower leg.   

In January 2007, the RO continued the 10 percent rating for a moderate muscle disability. 

In a March 15, 2007 notice of disagreement, the Veteran noted that the affected area of pain had spread to the ankle and knee, aggravated by extended walking, and no longer relieved with over-the-counter medication at the previous dosage.  In an accompanying statement, the Veteran's spouse noted that the Veteran complained about more pain, especially in the morning, and spreading to the ankle and knee.  

In June 2010, the Board remanded the claim to obtain any records of ongoing private or VA medical care and a current examination to include an assessment of additional functional loss because of increased pain and for measurements of range of motion of the right ankle and knee.  In July 2010, the Appeals Management Center provided a notice requesting that the Veteran identify and authorize the recovery of records from the medical care providers who treated his right leg disability.  No response was received.  

In August 2010, the VA PA that performed the September 2006 examination noted a review of the claims file and documented an examination in reports dated on two consecutive days, the latter containing measurements of ankle range of motion.  The Veteran reported increasing right calf pain when walking or driving an automobile for more than five to ten minutes caused by dorsiflexing the foot or raising toes upward or manipulating the automobile pedals.  The pain increased from moderate to severe after a significant time walking or driving.  The Veteran reported only occasional minor ankle pain and used over-the-counter medication with incomplete relief.  The Veteran was able to accomplish all activities of daily living independently.  The Veteran reported working as a maintenance supervisor and was able to avoid operating machinery with pedals and walking long distances.  On examination, the PA observed no changes in the scar.  Muscle strength was four on the scale of zero to five with no herniation or bone damage.  The Veteran walked with a stiff leg gait without support devices and did not roll his foot on walking to minimize foot motion.  Ankle plantar flexion was slightly less than normal but dorsiflexion was one-half the normal range.  X-rays continued to show a three millimeter foreign body in the muscle tissue. 

The Board concludes that there has been substantial compliance with the June 2010 remand instructions because the Veteran was advised to identify additional medical records and because an adequate VA examination was performed that addressed the appropriate rating criteria and responded to questions posed by the Board.  The examiner was asked to evaluate leg range of motion and document any limitation or point of guarding.  Although the examiner addressed ankle and foot flexion, there were no observations of knee or hip motion.  The Veteran previously reported that his pain radiated to the knee but he did not report any limitation of motion of the knee and hip.  The Board concludes that the examiner did not address the knee or hip because there was no report of symptoms by the Veteran or observations by the examiner that the muscle injury caused any dysfunction of the knee and hip joints. 

The Board concludes that a rating in excess of 10 percent for a moderate disability from residuals of a shell fragment wound to the right calf is not warranted prior to March 2007 but that a rating of 20 percent but not higher is warranted thereafter for a moderately severe muscle disability. 

Prior to March 2007, the residuals were manifested as pain in the area of the wound and retained foreign body.  The wound was a deep but non-explosive penetration of the muscle tissue that required debridement but without prolonged infection or hospitalization.  There was a small entrance scars but no observed loss of deep fascia or muscle substance or impairment of muscle tone.  The Veteran did experience a slight loss of power and lowered threshold of fatigue when compared to the sound side.  The Veteran was able to ambulate without support devices, drive automobiles and maintenance vehicles, and work full time in a maintenance position.  Therefore, the Board concludes that prior to March 15, 2007 the residuals were most closely contemplated by the criteria for a moderate disability.  A higher rating for a moderately severe muscle disability prior to March 15, 2007 was not warranted because there was no loss of muscle tissue, prolonged infection, or hospitalization, loss of deep fascia, muscle substance, or impairment of muscle tone.  The Board concludes that the Veteran's report to a clinician that he was hospitalized after the injury for two months is not credible because it is inconsistent with the service treatment records that showed only wound debridement and dressing with no prolonged infection and prompt return to duty.  The loss of power or lowered threshold of fatigue did not impose limitations on employment or daily activities. 

The Board further concludes that a rating of 20 percent but not higher for a moderately severe muscle disability is warranted effective March 15, 2007, the date of receipt of the lay evidence from the Veteran that his pain had affected his ankle and was no longer relieved by the same dosage of medication.  The Board concludes that the Veteran and his spouse are both competent and credible to provide evidence of the observable symptoms and the effects of medication.  The reports are consistent with the pathology of the retained fragment and were accepted by the VA examiner without challenge.  Subsequent examinations with measurements of functional loss were regrettably delayed by several years but showed some limitation of ankle motion, additional fatigue, and an abnormal gait.  
Although the wound history, loss of muscle tone, and muscle substance criteria for a moderately severe injury were not met, the measurements of range of motion and endurance compared with sound side demonstrate positive evidence of impairment.  As some criteria for a higher rating including additional loss of function have been shown, and resolving all doubt in favor of the Veteran, a rating of 20 percent for a moderately severe muscle injury is warranted effective March 15, 2007.  

A separate rating for the entrance scar is not warranted because the scar is small, not tender, not adherent to the underlying tissue, and does not impose any functional limitation.  A separate rating for loss of motion of the ankle is not warranted because the injury and damage were confined to the muscle of the calf and because the criteria for injury to muscle group XI contemplates fatigue, loss of power, impairment of coordination, and uncertainty of movement in the muscles responsible for the ankle motion.  An additional rating for the ankle would constitute impermissible pyramiding by assigning more than one rating for the same symptoms and loss of function.  38 C.F.R. § 4.14.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected residuals of a shell fragment wound to muscle group XI results in a unique disability that is not addressed by the rating criteria which contemplates his pain, fatigue, and limitations of motion.  There is no evidence of on-going treatment.  Although the Veteran assumed less physically demanding duties to reduce the extent of walking and operation of vehicles, the Veteran was promoted to a position of a supervisor which did not impose reduction in his earning capacity.  Therefore, there is no marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.   See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


	
ORDER

A rating in excess of 10 percent for residuals of a shell fragment wound to muscle group XI of the right leg prior to March 15, 2007 is denied. 

A rating of 20 percent, but not greater, for residuals of a shell fragment wound to muscle group XI of the right leg, effective March 15, 2007 is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


